PER CURIAM:
The claimant, Tennant Funeral Home, seeks an award of $1,200.00 from the respondent, Department of Health and Human Resources, for services provided through the Indigent Burial Program. This claim was submitted for a decision based upon the allegations in the Notice of Claim and respondent's Answer.
On May 3, 1994 the respondent sent a letter to all licensed funeral homes listed with the Board of Embalmers which stated that Indigent Burial Program would close for all applicants where the decedent's date of death occurred between the dates of May 16, 1994 and June 30, 1994. In June of 1994, the claimant provided burial services for three indigent individuals who were murdered on June 26, 1994. In July of 1994, the claimant applied to the respondent for payment through the Indigent Burial Program.
Despite the respondent's attempt to avoid any liability for burial services-provided to indigent individuals, the fact remains that a program was established by which the respondent was to pay for these services. Therefore the Court hereby finds this claim to be a moral obligation of the State, and grants an award to the claimant in the amount of $1,200.00.
Award of $1,200.00.